DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: lines 11 and 12 recite “the most recent detection result” and “the previous detection result”. The examiner believes the lines should recite “a most recent detection result” and “a previous detection result”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2019/0114738) in view of Bruce et al. (US Patent No. 6,620,103).

Regarding claim 1 Sonoda discloses a medical image processing system comprising: 
a processor configured to function as: 
a medical image acquisition unit that acquires a medical image obtained by imaging of an observation target (image pickup portion 24 in Figure 1); 
a region-of-interest detection unit that detects a region of interest from the medical image (area of interest detecting portion 34 in Figure 1); and 
a display control unit that keeps displaying a detection result of the region of interest for a certain period of time on a display (lesion candidate area L1 being displayed in display regions D1 and D2 – Figures 3-16).
However, fails to explicitly disclose in a case where a position of the region of interest is changed in accordance with a movement of the region of interest, at a detection position of the region of interest detected by the region-of-interest detection unit before the position of the region of interest is changed, to simultaneously display the most recent detection result of the region of interest and the previous detection result of the region of interest on the display.
In his disclosure Bruce teaches in a case where a position of the region of interest is changed in accordance with a movement of the region of interest, at a detection position of the region of interest detected by the region-of-interest detection 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bruce into the teachings of Sonoda because such incorporation improves the visibility of the region of interest.

Regarding claim 2 Sonoda discloses the medical image processing system according to claim 1, wherein the display control unit keeps displaying the detection result of the region of interest for a certain period of time at a specific detection position among detection positions of the region of interest (Figures 3 and 8 show a lesion candidate area, being interpreted as the region of interest, being displayed for a period of time; Figures 5-7, 9-15 show the display of a lesion candidate area according to the period of time indicated in Figures 3 and 8 at a specific position).

Regarding claim 3 Sonoda discloses the medical image processing system according to claim 1, wherein the display control unit changes a display style of the detection result of the region of interest according to a timing at which the region of interest is detected (Figures 9 and 10 show the addition of a marker image G2 at the position of the L1 area – [0064, 0065]).

Regarding claim 4 Sonoda discloses the medical image processing system according to claim 3, wherein the display style of the detection result of the region of interest is a region-of-interest geometric shape representing the detection result of the region of interest as a geometric shape including at least the region of interest (Figures 9 and 10 show marker image G2 being a square), and 
wherein the display control unit changes a display style of the region-of-interest geometric shape according to a timing at which the region of interest is detected (Figure 8 shows marker image G2 being displayed based on the time L1 is detected).

Regarding claim 5 Sonoda discloses the medical image processing system according to claim 4, wherein the display style of the region-of-interest geometric shape includes a shape, a size, or a color of the region-of-interest geometric shape or a line of the region-of-interest geometric shape (Figures 9 and 10 show marker image G2 having the shape of a square).

Regarding claim 8 Sonoda discloses the medical image processing system according to claim 1, wherein the display control unit displays the detection result of the region of interest in at least one of a first display region of the display that displays the medical image or a second display region different from the first display region of the display that displays the medical image (Figures 5 and 6 shows a display displaying L1 in display section D1).

Regarding claim 9 Sonoda discloses the medical image processing system according to claim 8, wherein a display style of the detection result of the region of interest displayed in the first display region is identical to or different from a display style of the detection result of the region of interest displayed in the second display region (Figures 9-14 show display areas D1 and D2 where L1 is displayed in an identical way).

Regarding claim 10 Sonoda discloses the medical image processing system according to claim 1, wherein the display control unit displays the detection result of the region of interest in a portion of an outer peripheral portion of a first display region of the display that displays the medical image, the portion of the outer peripheral portion being a portion corresponding to the detection position of the region of interest (Figures 7, 11-12, 14 show L1 being displayed in display area D2 which is located in an outer peripheral portion of display area D1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2019/0114738) in view of Bruce et al. (US Patent No. 6,620,103) further in view of Ledesma Carbayo et al (US 2013/069945).

claim 6 Sonoda discloses the medical image processing system according to claim 3. However, fails to explicitly disclose wherein the display style of the detection result of the region of interest is region-of-interest highlighting for highlighting the region of interest, and wherein the display control unit changes a degree of highlighting for the region-of-interest highlighting according to a timing at which the region of interest is detected.
In his disclosure Ledesma Carbayo teaches wherein the display style of the detection result of the region of interest is region-of-interest highlighting for highlighting the region of interest, and wherein the display control unit changes a degree of highlighting for the region-of-interest highlighting according to a timing at which the region of interest is detected (Figure 2 shows a region of interest 20 having different degrees of highlighting).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the changes in degrees of highlighting as taught by Ledesma Carbayo into the teachings of Sonoda because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2019/0114738) in view of Bruce et al. (US Patent No. 6,620,103) further in view of Ledesma Carbayo et al (US 2013/069945) further in view of Yazdanfar et al. (US 2012/0128264).

claim 7 Sonoda discloses the medical image processing system according to claim 6. However, fails to explicitly disclose wherein the region-of- interest highlighting includes pseudo-color highlighting for highlighting the region of interest in pseudo-color, and wherein the display control unit changes the degree of highlighting for the region-of- interest highlighting or a proportion of a color component of the region-of-interest highlighting according to a timing at which the region of interest is detected.
In his disclosure Ledesma Carbayo teaches the display control unit changes the degree of highlighting for the region-of- interest highlighting or a proportion of a color component of the region-of-interest highlighting according to a timing at which the region of interest is detected (Figure 2 shows a region of interest 20 having different degrees of highlighting).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the changes in degrees of highlighting as taught by Ledesma Carbayo into the teachings of Sonoda because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success. However, fails to explicitly disclose wherein the region-of- interest highlighting includes pseudo-color highlighting for highlighting the region of interest in pseudo-color.
In his disclosure Yazdanfar teaches wherein the region-of- interest highlighting includes pseudo-color highlighting for highlighting the region of interest in pseudo-color (Figure 13b shows a medical image having a region of interest highlighted in pseudo-color – [0073]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482